Title: To George Washington from Charles Vancouver, 5 November 1791
From: Vancouver, Charles
To: Washington, George



Sir
Connestoga Waggon in Philadelphia 5th Novr 1791.

Being in England in the year 1786, and seeing there a very curiously invented plough, which seemed to embrace every requisite of a complete drilling machine, and having frequent opportunities of attending to the operation of it, was ordered to purchase one, and Ship it to Philadelphia for the use of the agricultural society of Pennsylvania—Agreeably to the directions I gave the Gentleman to whose care it was consignd the machine was deposited in carpenters hall (the place where the society then met) and I was happy in finding on my arrival in Philadelphia in the year 1788 that a number of hints had been taken from it and applied to the improvement of Machines in the new husbandry which (as I am informed) have since been introduced into pretty general practice in the lower parts of this State, Delaware, and Maryland—So far my intentions have been answerd—Objections however have been urged to the adoption of the machine in Toto, by some of the members of the Society, which I am fully persuaded, in a great measure arise from their little experience in practical husbandry particularly with regard to the adjusting and working of wheel ploughs—From the attention I paid to the operation of the Machine when I was last in England, I was made thoroughly satisfied of the many excellencies, and that it was admirably adopted to the light and gentle soils of North America, especially where the fields were clear of stumps, and such impediments as must necesarily interfere with the working of a plough, which in every bent or turn of going up and down a land, completely drills, sows, and finishes off with its harrows, a space of Twelve feet wide on which according to the nature of the crop sown are 6, 12, or 18 equi-distant rows as regularly planted as even the distances measured by inches and the seed carefully and singly dropped into the drills by hand.

From these considerations and from the ardent desire I feel of promoting as far as in my power the improvement of Agriculture in this Country, I do with all possable defference and submission solicit the favour of you, Sir, to accept of the machine, and by your example in ordering a proper application of it bring to the farmer those advantages its principles are so well calculated to secure to him.
  The reduction of Manual Labour by the aid of proper Machines is a point of the utmost consequence in our rural as well as General Œconomy. The machine herein referred to very happily applies to that end, as well as to the sowing and regular distribution of the seed and dispatch of business, advantageous I believe never before completely united Till the ingenious Mr Cook produced his celebrated sowing Machines—I am lately returnd from Kentucke where for three years past I have been endeavouring but without effect to establish permanent settlements on some large tracts of land I possess in that Country—some business of moment calls me early in the spring to England, but in the mean time must revisit Kentucke, from whence on my way to this place in February or March next (should you Sir, do me the favour of accepting the machine) I will do myself the honour of calling at Mount Vernon, when as I well understand the management of it ‘should any instruction be wanting’ I will most cheerfully attend.
I wish, Sir, in the very fullest manner to apologize for intruding so long on your more important moments and to be permitted to say that I remain with the highest veneration, and respect Sir Your most obedient and most devoted humble Servant

Charles Vancouver

